Exhibit 10.3

Third Amendment of Contract

This Third Amendment (the Third Amendment) is made and entered into on
October 18, 2006, by and between the State of Louisiana, through the Division of
Administration, Office of Community Development (hereinafter referred to as
“OCD”) and ICF Emergency Management Services, LLC (hereinafter referred to
either as “ICF” or “Contractor”). Capitalized terms used in the amendment but
not defined herein have the meanings ascribed to them in the
hereinafter-described Contract. The Effective Date of the Third Amendment is
October 12, 2006.

WHEREAS, OCD and Contractor have heretofore executed and entered into that
certain Contract with an effective date of June 12, 2006 (the “Contract”) in
which ICF agreed to serve as Louisiana’s Road Home Manager and otherwise
obligated itself to complete the Project; which Contract was amended by the
First Amendment dated July 24, 2006, and by the Second Amendment dated
September 28, 2006.

Whereas the Contract, in Section 1.2 et seq set forth the Statement of Work for
Phase One of the Project, and contemplated amendment to the Contract to further
delineate the Statement of the Work for Phases Two and Three of the Project;

Now therefore, for and in consideration of the foregoing premises, the State and
Contractor agree as follows:

Section 1.2.1(a) is hereby added to the Contract, immediately following
Section 1.2.1 of the Contract, to provide as follows:

1.2.1(a) PHASE TWO AND THREE STATEMENT OF WORK; REMAINING WORK UNDER PHASE ONE

The Statement of the Work attached as Exhibit A to the Contract, in addition to
setting forth the full scope of services for Phase One of the Contract as noted
in Section 1.2.1, also defines the full scope of services to be provided as
Phase Two and Phase Three of the Contract.

All services which were to be performed under Phase One of the Contract which
have not been performed as of October 21, 2006, and which were to be billed on
an hourly basis or a unit basis shall hereafter be billed under the hourly rates
and per unit prices established under Section 3.1 as amended by the Third
Amendment, which rates and prices shall take effect for services performed on or
after October 21, 2006.

Contractor must provide all Other Direct Costs (“ODCs”) items listed under
Exhibit F of the Contract as Phase One — Other Direct Costs, or under Other
Direct Costs Incurred Immediately After Contract Signing, which have not yet
been completed or delivered, without any additional compensation beyond the
fixed price for ODCs previously paid under Section 3.1 of the Contract. For ODCs
which involve recurring charges, this limitation shall not apply for those
charges incurred after Phase One.

 

1



--------------------------------------------------------------------------------

Exhibit B-1 sets forth the deliverables and completion dates for Phase Two and
Phase Three of the Contract.

Section 3.1 of the Contract is amended by adding the following paragraphs at the
end of Section 3.1:

MAXIMUM CONTRACT PRICE FOR ALL PHASES

The maximum compensation to Contractor under the Contract is SEVEN HUNDRED FIFTY
SIX MILLION AND 00/100 DOLLARS ($756,000,000.00). This maximum compensation
amount includes all services and costs whatsoever.

HOURLY LABOR RATES

The hourly labor categories and billing rates for services to be performed on or
after October 21, 2006 through January 13, 2007 are set forth on Exhibit D-1.

The billing rates which shall apply after January 13, 2007 shall be determined
as follows. The State shall retain an independent certified public accountant to
conduct an examination of Contractor’s records to verify the Contractor’s
proposed labor wages and cost allocation plans. Labor wages will be calculated
as the weighted average of the actual wages paid to personnel of the Contractor
and hours billed by such personnel to this contract from June 12, 2006 until
November 24, 2006. The average will be weighted as to the hours worked at each
specific rate within each designated pay classification. All cost allocation
plans applicable to this agreement will be reviewed for compliance with all
applicable Federal and state regulations and requirements. This initial review
will be based on the 10 month period ending October 27, 2006. After this review
has been completed, State and the Contractor shall negotiate revised labor
billing plans which shall be effective from January 14, 2007 through
February 29, 2008. The labor billing rates to be used from March 1, 2008 through
June 12, 2009 will be negotiated between State and Contractor using the
aforementioned process with wage rates being based upon a weighted average from
June 12, 2006 until December 31, 2007 and cost allocation plans based on costs
incurred for the twelve (12) month period ending on December 31, 2007.

PER UNIT PRICES

The unit prices for work performed on or after the Effective Date of the Third
Amendment are as specified in Exhibit E-1

OTHER DIRECT COSTS

The State shall reimburse the Contractor for Other Direct Costs (ODC), except
for travel costs, based on the actual costs billed to the Contractor. For ODCs
procured by a subcontractor, the Contractor’s actual costs shall be defined as
the amount paid by it to the subcontractor for the ODC.

 

2



--------------------------------------------------------------------------------

Contractor shall receive a maximum fixed management fee of THIRTEEN MILLION,
FIVE HUNDRED AND THIRTY THOUSAND AND 00/100 DOLLARS ($13,530,000.00) associated
with the management of ODCs provided for Phase Two and Phase Three. The schedule
for payment of the fixed management fee is as follows:

October 14, 2006 through December 31, 2006 - $3,220,000.00

January 1, 2007 through December 31, 2007- $4,570,000.00

January 1, 2008 through December 31, 2008 - $4,460,000.00

January 1, 2009 through June 11, 2009 - $1,280,000.00

As long as the Contract remains in effect, for each above listed time period,
the ODC fixed management fee for that period shall be paid evenly over the
period on a twice a month basis. The Contractor may not bill any time associated
with the procurement and management of an ODC which is included in the
subcontractor general and administrative indirect rate pool.

FIXED TRAVEL COSTS

The Contractor shall be paid for travel costs occurring on or after October 12,
2006 under the Contract on a fixed price basis in the amount of NINETEEN MILLION
ONE HUNDRED FORTY TWO THOUSAND SEVEN HUNDRED AND SIXTY EIGHT AND 00/100 DOLLARS
($19,142,768.00). The schedule for payment of the fixed travel costs is as
follows:

October 14, 2006 through December 31, 2006 - $1,998,859

January 1, 2007 through December 31, 2007- $10,823,230

January 1, 2008 through December 31, 2008 - $3,934,744

January 1, 2009 through June 11, 2009 - $2,385,935

As long as the Contract remains in effect, for each above listed time period the
fixed travel cost for that period shall be paid evenly over the period on a
twice a month basis.. All travel paid under this provision shall be conducted in
accordance with Contractor’s travel policies.

Section 9 of the Contract is deleted, and is replaced with the following:

The State Legislative auditor, federal auditors and internal auditors of the
Division of Administration, or others so designated by the Commissioner, shall
have the option to audit all accounts directly pertaining to the contract for a
period commencing June 12, 2006 through five (5) years from the date of the last
payment made under this contract or contract closeout, whichever is later.
Records, including but not limited to direct read access to databases and all
tables, shall be made available during normal working hours for this purpose.

 

3



--------------------------------------------------------------------------------

In addition to the foregoing, Contractor agrees to submit to a Statement of
Auditing Standards (SAS) number 70 review of the Road Home Program to be
completed within ninety (90) calendar days of the Effective Date of the Third
Amendment.

In the event that the U.S. Department of Housing and Urban Development, the HUD
Inspector General, or the State issue findings or rulings that the amounts
charged by Contractor, or any portions thereof, were ineligible or were
non-allowable under federal or state law or regulation, Contractor may appeal
any such finding or ruling. If such appeal by Contractor is unsuccessful, the
parties agree that the amounts paid to Contractor shall be adjusted accordingly,
and that Contractor shall within 30 days thereafter issue a remittance to State
of any payments declared to be ineligible or non-allowable.

Section 13 of the Contract is amended to add as two new paragraphs of that
section, inserted between the existing second and third paragraph:

On and after the Effective Date of the Third Amendment Contractor shall have any
new contractual agreement to be paid as an ODC, including leases and software
licenses, assignable to the State at the termination of the Contract. Contractor
shall make timely and diligent efforts to have all existing contracts and
software licenses amended, if necessary, to make the existing contract or
software license assignable to the State at the termination of the Contract.

All items, movable or immovable, corporeal or incorporeal, which constitute
Other Direct Costs under any part of the Contract or any exhibit thereto, or
were otherwise paid by the State, which have not by their nature been entirely
consumed by the date of the termination or expiration of the Contract, shall at
the State’s direction be delivered to the State, including but not limited to
all furniture, equipment, and any unexpired licenses or contractual rights,
which shall be assigned to the State or its assignee at the State’s direction.

For any unexpired license or contractual right, in the event that the license or
contractual right has been paid for by the State as an ODC but is not assigned
to the State at the termination of the Contract, Contractor must remit to the
State the replacement cost at the time of Contract termination relating to the
license or contractual right.

Section 19 of the Contract is amended to add as the second paragraph of that
section:

Compliance by the Contractor with the written procedures and protocols provided
by the SPM to the Contractor or developed or required under this Contract, and
compliance with the written guidance and instructions by the SPM as contemplated
under this Contract and mutually agreed to by the parties, shall be deemed as
essential as compliance with the terms and conditions of the Contract as if such
procedures, protocols, guidance and instructions had been set forth in the
Contract.

 

4



--------------------------------------------------------------------------------

Section 25 of the Contract is amended to add as the second paragraph of that
section:

Without limiting the regulations which Contractor must comply with, the Parties
recognize the provisions of 24 CFR Sec. 85.36, and agree that Contractor will
take all necessary affirmative steps permitted by law to assure that minority
firms, women’s business enterprises, and labor surplus area firms are used when
possible.

IN WITNESS WHEREOF, the Parties hereto have caused this Third Amendment to be
executed by their duly authorized representatives as of the day and year first
above written.

State of Louisiana, Division of Administration

 

By  

/s/ Jerry Luke Leblanc

  Jerry Luke Leblanc   Commissioner of Administration

Date October 18, 2006

ICF Emergency Management Services, LLC

 

By  

/s/ Kenneth B. Kolsky

Typed Name   

Kenneth B. Kolsky

Title  

Executive Vice President

 

5



--------------------------------------------------------------------------------

Exhibit B-1

Deliverables and Expected Completion Date

 

With Specific Reference to SFO Appendix A, Scope of Services (SOS)

Note: ICF anticipates consolidating routine reporting and analysis of the
homeowner program in the weekly Pipeline Report. All other program elements will
be provided in a weekly Metrics Report.

1. Homeowner

 

SOS Task(s)

  

Deliverable

   Due Date Task 1. Management   

2(a)12.

2(a)14.

2(a)15.

  

Assessment of performance of homeowner program through contribution to the
weekly Pipeline Report. Specific information to report will include:

 

•      Progress made, problems and issues encountered and corrective actions
taken

 

•      Number of homeowners in each stage of process (e.g., applications
received, initial appointments held, verifications and calculations completed,
owner option selections made, and closings held)

 

•      Appeal requests received and outcomes

 

•      Coordination efforts between agencies

 

•      Specific metrics on non-profit involvement to be developed

 

•      Specific internal compliance metrics to be developed

 

•      Other reporting as deemed necessary by OCD

 

•      Aging of cases

 

•      Percent low and moderate income

 

•      Dollars for LMI compensation

 

•      Total compensation dollars

 

•      Persons benefiting

 

•      Analysis of metrics explaining delays, bottlenecks and other problems in
moving the applicants through the system as compared to targeted or desired
standards.

   Weekly   

Update Homeowners Procedures to include:

 

•      Procedures for resolving problems with homeowner applications, including
questions about eligibility and benefits calculation

 

•      Appeals and mediation procedures

 

•      Revised procedures as new issues and policies arise

   November 15,
2006 and Monthly
thereafter

 

Page 1 of 23



--------------------------------------------------------------------------------

Exhibit B-1

Deliverables and Expected Completion Date

 

SOS Task(s)

  

Deliverable

   Due Date    Business Plan for how non-profits and faith-based organizations
will be utilized in the program that also incorporates a process for
coordinating with OCD-funded nonprofits    December 1, 2006 3.1 to 3.5   
Compliance Plan to ensure adherence to applicable laws, regulations, policies,
procedures, and the Standards of Conduct and Conflict of Interest Agreement   
December 1, 2006    Report on compliance monitoring (e.g., covenant compliance)
and Close-out Business Plan    June 1, 2008 Task 2. Operate Housing Assistance
Centers (HACs)   

2(a)1.

2(a)1.1.

2(a)1.2.

2(a)1.3.

2(a)2.

2(a)5.

2(a)7.

2(a)7.1.

2(a)7.2.

2(a)7.3.

2(a)7.5.

2(a)7.6.

2(a)8.

  

Assessment of performance of housing assistance centers through contribution to
the weekly Pipeline Report. Specific information to report will include:

 

•      Progress made, problems and issues encountered and corrective actions
taken

 

•      Staffing of all existing, new, and mobile HACs

 

•      Number of homeowners counseled,

 

•      Type of counseling (e.g., initial visit, discuss benefits calculation,
post-award counseling)

 

•      Average counseling time

 

•      Average wait time

 

•      Other reporting as deemed necessary by OCD

   Weekly

3.1.

3.2.

   Business plan for both mobile and fixed HACs    November 1, 2006 Task 3.
Operate Appeals Process   

2(a)9.

2(a)13.

2 (a) 14

  

Updates to approved process and procedures for appeals, including:

 

•      Relationship of appeals process to issues resolution process

 

•      Roles and responsibility of appeals staff, including ombudsman

 

•      Timeliness on resolving appeals

 

•      Record keeping and reporting

   November 8, 2006 Task 4. Operate Mailroom   

2(a)12.

2(a)14.

  

Assessment of performance of mailroom activities through contribution to the
weekly Metrics Report. Specific information to report will include:

 

•      Progress made, problems, complaints and issues encountered and corrective
actions taken

   Weekly

 

Page 2 of 23



--------------------------------------------------------------------------------

Exhibit B-1

Deliverables and Expected Completion Date

 

SOS Task(s)

  

Deliverable

   Due Date   

•      Specific reporting metrics to be developed by November 1, 2006

 

•      Other reporting as deemed necessary by OCD

   Task 5. Operate Data Entry Function   

2(a)12.

2(a)14.

  

Assessment of performance of data entry activities through contribution to the
weekly Metrics Report. Specific information to report will include:

 

•      Progress made, problems and issues encountered and corrective actions
taken

 

•      Specific reporting metrics to be developed by November 1, 2006

 

•      Other reporting as deemed necessary by OCD

   Weekly

 

Page 3 of 23



--------------------------------------------------------------------------------

Exhibit B-1

Deliverables and Expected Completion Date

 

2. Evaluations

 

SOS Task(s)

  

Deliverable

   Due Date

2(a)12.

2(a)14.

  

Assessment of performance of home evaluations through contribution to the weekly
Pipeline Report. Specific information to report will include:

 

•      Progress made, problems and issues encountered and corrective actions
taken

 

•      Number of homeowners in each stage of process (e.g., evaluation work
orders received, evaluations ordered, evaluations completed, QA/QC completed,
data in MIS)

 

•      Special evaluations, including media events and expedited evaluations

 

•      Resolution activities

 

•      Anti-fraud metrics

 

•      Average amount of time to do an evaluation

 

•      Other reporting as deemed necessary by OCD

   Weekly   

Update Homeowners Procedures to include:

 

•      Procedures for secure transfer of data and reports to MIS

 

•      Revise procedures as new issues and policies arise

 

•      Report on progress on achieving goal of timely completion of program

   Monthly

 

Page 4 of 23



--------------------------------------------------------------------------------

Exhibit B-1

Deliverables and Expected Completion Date

 

3. Title

 

SOS Task(s)

  

Deliverable

   Due Date

2(a)3.

2(a)6.

2(a)7.

2(a)12.

2(a)14.

  

Assessment of performance of title activities through contribution to the weekly
Pipeline Report. Specific information to report will include:

 

•      Progress made, problems and issues encountered and corrective actions
taken

 

•      Owner/occupancy determinations completed

 

•      Floodplain determinations completed

 

•      Pre-storm value determinations completed

 

•      Title searches completed

 

•      Title cures completed

 

•      Closings and recordations completed

 

•      Special needs addressed

 

•      Other reporting as deemed necessary by OCD

   Weekly   

Update Homeowners Procedures to include:

 

•      Procedures for addressing special needs during closing process

 

•      Procedures for secure transfer of electronic files related to each
closing to MIS

 

•      Procedures for secure transfer of documents required by the State to
secure storage Secure original documents from First American and/or certified
copies of recorded documents.

 

•      Revised procedures as new issues and policies arise

   Monthly

 

Page 5 of 23



--------------------------------------------------------------------------------

Exhibit B-1

Deliverables and Expected Completion Date

 

4. Rental

 

SOS Task(s)

  

Deliverable

   Due Date

2(a)12

2(a)14

   Revise draft rental program design to reflect final OCD decisions   
Within 15 days
of decision   

Assessment of performance of small rental program through contribution to the
weekly Pipeline Report. Specific information to report will include:

 

•      Progress made, problems and issues encountered and corrective actions
taken

 

•      Applications rounds completed

 

•      Advise and assistance provided

 

•      Applications selected and recommended to state

 

•      Post-approval monitoring

 

•      Break out of Applications Received and Applications Accepted based on key
Selection Criteria including but not limited to Rent Levels, Tenant Income
Levels, Affordability Periods, Loan Amounts, Geographic Location, Owner Type,
Building Type

 

•      Number of total units developed, LMI units, total dollars expended, and
LMI dollars expended.

 

•      Other reporting as deemed necessary by OCD

   Weekly

2(a)12

2(a)14

1.12

   Updated public education and outreach plan (Phase I Deliverable 17A)    20
days*

2(a)12

2(a)14

2(b)1

1.13

   Updated web site approved and online (Phase I Deliverable 18A)    90 days*

2(a)12

2(a)14

2(b)1

1.13

   MIS system for Small Rental operational (proposed phased rollout completed)
[Phase I Deliverable 23A] System capable of ranking and scoring applications
-120 days    180 days*

2(a)12

2(b)1

1.14

   Small Rental program forms (Phase I Deliverable 24A)) Other program documents
including but not limited to promotional and explanatory material, memoranda of
understanding with approved financial institutions, check lists and other
documents specified in Program Design (Deliverable 2(a)(12)    60 days* 2.b.1-1
   Notice of Funds Available including scoring criteria and total funds
available for Round 1 (Actual round opens no sooner than January 10, 2007)    90
days*

 

Page 6 of 23



--------------------------------------------------------------------------------

Exhibit B-1

Deliverables and Expected Completion Date

 

SOS Task(s)

  

Deliverable

   Due Date 2.b.1-2    Notice of Funds Available including scoring criteria and
total funds available for Round 2    195 days* 2.b.1-3    Notice of Funds
Available including scoring criteria and total funds available for Round 3   
300 days* 2.b.1-4    Notice of Funds Available including scoring criteria and
total funds available for Round 4    405 days* 2.b.1-5    Notice of Funds
Available including scoring criteria and total funds available for Round 5   
510 days* 2.b.1-6    Notice of Funds Available including scoring criteria and
total funds available for Round 6    720 days* 2.b.2    Procedures for Rental
Rehab Teams    90 days* 2.b.3   

Forward loan application packages, with recommendations for award amounts, to
the State for commitment letters and fund Obligation.

Establish independent appeals process as specified in Program Design.

   Beginning 120
days from closing
of Round 1 and
finishing 120
days from closing
of Round 6** 2.b.4    Submit schedule of loan closings to State    14 days after
receipt of State’s
approval of
closing packages 2.b.4    Submit copies of Road Home loan closing documents to
the State    5 days after loans
closed 2.b.4    Submit approved draws to State for funding    Monthly after 1st
loan closed 2.b.4   

(Matrix reporting)

Number of threshold applications/units received

Number & Value of conditional awards by type

Beneficiary data, including LMI data.

Number of Loans applications with lenders

Number of Loan through Initial Closing

Number of Loans approved by Parishes

Number of Loans declined with reasons

Number of Loans in appeal process

Measurable ad hoc data as requested

   Monthly after
Close of Round 1 2.b.5    Provide closeout package for each project, upon
construction completion and initial occupancy certification    Weekly as occurs
2.b.6    Monitor compliance of rent requirements and condition of property until
end of close out phase (Reported in Matrix)    Continuously    Report on
compliance metrics and findings on 10 percent of units    Monthly

 

Page 7 of 23



--------------------------------------------------------------------------------

Exhibit B-1

Deliverables and Expected Completion Date

 

SOS Task(s)

  

Deliverable

   Due Date 3.3    Deliver electronic and paper loan files    April 2009 3.4   
Continuity transfer of properties at stages uncompleted through initial
occupancy is initiated    April 2009 3.5    Provide all other documentation and
certifications required by contract and terms of federal funding.    June 2009

--------------------------------------------------------------------------------

* Days from Program Design decisions approval date on ICF Form or Phase 2
amendment date, whichever is later

** Contingent on Borrower obligations for historic and environmental building
permits

 

Page 8 of 23



--------------------------------------------------------------------------------

Exhibit B-1

Deliverables and Expected Completion Date

 

5. HMGP*

 

SOS Task(s)

  

Deliverable

   Due Date Task 1. Program Management       Create a pipeline report for HMGP
that will be reviewed by OCD, GOHSEP and LRA. This report must detail all
progress made, issues and status of the program.    Monthly    Implement and
manage all phases of the HMGP program and all assigned personnel from initial
application to closeout audit.    Ongoing    Create and assist OCD with all
legal documents to assure compliance with FEMA for open space and title transfer
to the Road Home Corporation and other legal matters.    November 15, 2006   
Integrate all necessary data fields into the existing MIS system to allow a
separate query on HAZMIT data.    December 15, 2006 Task 2. Mitigation Advice   

2(a)1

2(a)2

  

Training program on mitigation measures for Housing Advisors

 

– Initial, periodic, recurring as program policy and implementation
determinations are made

 

Develop addition outreach material on mitigation measures to distribute during
meeting with homeowners

 

•      staffing plan

   Monthly

 

As Needed

Task 3. Regional Coordination    2(a)12    Process and procedures for working
with local governments to assemble areas to be converted to green space   
Ongoing 2(a)14   

Assessment of performance of HMGP activities through contribution to the weekly
Metrics Report. Specific information to report will include:

 

•      Problems and issues encountered and corrective actions

 

•      Specific reporting metrics to be developed

 

•      Other reporting as deemed necessary by OCD Other reporting as deemed
necessary by OCD

   Weekly    Package and submit individual HMGP eligible property acquisition
applications for submission to GOHSEP for reimbursement and reallocation of HMGP
funds to OCD.    As developed    Update HMGP evaluation procedures to include
revised procedures and requirements to reflect resolution of new issues and
policies    Monthly

 

Page 9 of 23



--------------------------------------------------------------------------------

Exhibit B-1

Deliverables and Expected Completion Date

 

SOS Task(s)

  

Deliverable

   Due Date    Business plan for HMGP program including fund disbursement
process and procedures    November 8, 2006 Task 4. Evaluation Coordination      
Conduct evaluations to assess compliance with FEMA and CDBG    Ongoing Task 5.
Financial Management   

2(a)12

2(a)14

   ICF will implement and manage the documentation systems (transfer,
digitizing, storage and maintenance) that support the reallocation of HMGP funds
to the Road Home from eligible CDBG funded activities.    Ongoing    ICF will
develop a financial reporting system that is approved by OCD    December 1, 2006
   Monthly financial report to GOHSEP, OCD, and FEMA    Monthly    Quarterly
financial report to GOHSEP, OCD, and FEMA    Quarterly    Closeout financial
report to GOHSEP, OCD, and FEMA    June 2009 Task 6. Audit Documentation   

2(a)11.

2(a)12.

2(a)14.

   Interim program audits by GOHSEP, SLA, FEMA, & HUD    As required or
Requested    Closeout program audit by GOHSEP, SLA, & FEMA    June 2009 Task 7.
Individual Mitigation Measures   

2(a)12.

2(a)14.

  

Assessment of performance of IMM activities through contribution to the weekly
Metrics Report. Specific information to report will include:

 

•      Problems and issues encountered and corrective actions

 

•      Specific reporting metrics to be developed

 

•      Other reporting as deemed necessary by OCD

   Weekly    Financial reporting system for reallocation of HMGP funds   
November 15, 2006

 

Page 10 of 23



--------------------------------------------------------------------------------

Exhibit B-1

Deliverables and Expected Completion Date

 

SOS Task(s)

  

Deliverable

   Due Date Task 8. Implement Individual Mitigation Measures      

•      Gather necessary home evaluation data to determine eligibility for IMM

   As scheduled   

•      Conduct evaluations and other reviews to determine homeowner compliance
with IMM

   As scheduled   

•      Process homeowners’ request for reimbursement for implementation of IMM

   As received   

•      Environmental review process specified/developed

   November 20,
2006

--------------------------------------------------------------------------------

* The completion of the HMGP tasks by the dates shown is contingent on the
provision of additional funding for the HMGP tasks through a contract
modification by November 3, 2006.

 

Page 11 of 23



--------------------------------------------------------------------------------

Exhibit B-1

Deliverables and Expected Completion Date

 

6. External Affairs

 

SOS Task(s)

  

Deliverable

   Due Date

1.12

2(a)12

2(a)14

  

Develop and update a strategic communications and outreach plan that will
include:

 

•      Homeowner and rental communications and outreach plan

 

•      Out-of-state outreach plan

 

•      Community outreach plan

 

•      Media plan and flow charts

 

•      Strategies for hard-to-reach clients such as elderly, low to moderate
income and disabled

 

•      Metrics for assessing success

   November 15,
2006 for 2006 and
November 30 for
2007 with Annual
Updates as
requested or
annual (July 1)    TV, radio and print placements and other strategies approved
for homeowner program    Within 45 days of
approved
communications
plan    TV, radio and print placements and other strategies approved for rental
program    Within 45 days of
approved
communications
plan    Collateral material to support homeowner and rental program   
Monthly as needed

2(a)12.

2(a)14.

  

Assess performance of strategic communications and outreach plan through
contribution to the weekly Metrics Report. Specific information to report will
include:

 

•      Progress made, problems and issues encountered and corrective actions
taken

 

•      Media placements

 

•      Community events held

 

•      Meetings with Parish Leadership or other community leaders

 

•      Success using specific reporting metrics to be developed

 

•      Other reporting as deemed necessary by OCD

 

•      Metrics on effectiveness by geographic area

   Weekly    Summary outreach activities conducted by non-profit or faith-based
organizations    Monthly

 

Page 12 of 23



--------------------------------------------------------------------------------

Exhibit B-1

Deliverables and Expected Completion Date

 

7. MIS

 

SOS Task(s)

  

Deliverable

  

Due Date

Task 1. Management   

2(a)12

2(a)14

  

Assessment of performance of MIS through contribution to the weekly Metrics
Report. Specific information to report will include:

 

•      Progress made, problems and issues encountered and corrective actions
taken

 

•      Specific reporting metrics to be developed

 

•      Other reporting as deemed necessary by OCD

  

Weekly

Complete plan by March 2009

   Closeout Plan – technical design to archive data with the State   
Complete transfer by June 12, 2009    Deliver and maintain a project work plan
for all programmatic activities    November 8, 2006    Complete SAS 70 Review   
January 15, 2007 Task 2. Applications   

1.2

2(a)4

   Completed homeowners grant application    November 15, 2006    eGrantsPlus –
Increment revisions reflecting policy and programmatic change    Periodic   
Housing & Development Software for Rental – Phased rollout    Completed within
180 Days from Rental Design, Periodic updates    Web deployment of scheduling
applications Maintenance of all Phase I websites    Ongoing   

Collaboratory environment (Sharepoint data sharing site) HMGP – HMGP MIS module

 

Contractors Registry

   November 1, 2006 60 Days from HMGP Business Plan, Periodic updates Task 3.
Analysis    2(a)4    Reporting – Spatially enabled online reporting database for
OCD use only. Data dictionary to be supplied to OCD.    December 1, 2006

 

Page 13 of 23



--------------------------------------------------------------------------------

Exhibit B-1

Deliverables and Expected Completion Date

 

SOS Task(s)

  

Deliverable

  

Due Date

   Public Data Exchange – Data sharing with Parishes and the public   
February 1, 2007    GIS Online Services with interactive data access    February
1, 2007    Data dictionary – delivered and maintained for all programs   
December 1, 2006 Task 4. Call Center    2(a)2    Assess performance of the call
center through contribution to the weekly Metrics Report. Specific information
to report will include:    Weekly   

•      Progress made, problems and issues encountered and corrective actions
taken

 

•      Specific reporting metrics to be developed

 

•      Other reporting as deemed necessary by OCD

      Business plan for Life cycle of call center through June 11, 2009   
December 31, 2006 with monthly updates until call center closed Task 5.
Infrastructure    1.2    New Centers and mobile units – Supporting IT
infrastructure    With Facility Delivery    Information Security – Periodic IT
security assessments    Quarterly starting December 1, 2006    IT
infrastructure, application and QA including internal procedures and controls   

 

Page 14 of 23



--------------------------------------------------------------------------------

Exhibit B-1

Deliverables and Expected Completion Date

 

8. Facilities/Logistics

 

SOS Task(s)

  

Deliverable

  

Due Date

Task 1. Logistics Planning and Support    1.3    Develop plan for the operation
of the mobile teams    November 1, 2006    Mobile centers in the field      
Assess performance of facilities/logistics through contribution to the weekly
Metrics Report. Specific information to report will include:    December 1, 2006
  

•      Progress made, problems and issues encountered and corrective actions
taken

 

•      Specific reporting metrics to be developed

 

•      Other reporting as deemed necessary by OCD

   Weekly Task 2. Existing Facilities   

2(a)12

2(a)14

   Periodic review of health and safety conditions at each Road Home facility,
including handicapped accessibility issues.   

Annual

   Analysis of facility use – closure schedule    Monthly    Periodic review of
program security    Annual Task 3. New Facilities    1.3    Open a new Housing
Assistance Center in Houston    November 15, 2006    Open a new Housing
Assistance Center in Louisiana    December 15, 2006

 

Page 15 of 23



--------------------------------------------------------------------------------

Exhibit B-1

Deliverables and Expected Completion Date

 

9. Anti-Fraud

 

SOS Task(s)

  

Deliverable

  

Due Date

2(a)11

2(a)12

2(a)14

   Submission of anti-fraud plan and procedures for both the Homeownership
Program, and the Rental Programs including Small Rental, Piggy Back, and the
Homeless initiative.   

November 1, 2006

 

Weekly

   For the Homeowner and Small Rental Programs, assess performance of anti-fraud
activities through contribution to the weekly Metrics Report. Specific
information to report will include:      

•      Progress made, problems and issues encountered and corrective actions
taken

     

•      Specific reporting metrics to be developed

   Bi-weekly   

•      Advisors personal applications completed and ICF review for any
irregularities.

     

•      Other reporting as deemed necessary by OCD

   Bi-weekly    Bi-weekly oral reports on anti-fraud activity    As Requested   
Written reports on anti-fraud activity   

 

Page 16 of 23



--------------------------------------------------------------------------------

Exhibit B-1

Deliverables and Expected Completion Date

 

10. Administration/Training/Human Resources

 

SOS Task(s)

  

Deliverable

   Due Date

Task 1. Management

Task 2. Contracts and Finance

  

2(a)12

2(a)14

3.3

3.3.1

3.3.2

3.3.3

3.3.4

3.4

3.5

  

Assess performance of administration/training/human resources activities for
Homeownership and Small Rental Program through contribution to the weekly
Metrics Report. Specific information to report will include:

 

•      Progress made, problems and issues encountered and corrective actions
taken

 

•      Training deliveries to Road Home staff

 

•      Staff hiring pipeline report

 

•      Turnover rate of staff

 

•      Other reporting as deemed necessary by OCD

   Weekly    Maintain and update administration organizational structure   
Quarterly    Report on subcontractor activity in the format specified by OCD   
Monthly    Updated report on conflicts of interest issues of ICF and
subcontractors in a format specified by OCD. All ICF employees and subcontractor
employees are required to disclose existing conflict of interest situations, in
a format established by OCD.    Monthly    Maintain and update program human
resources policy    Quarterly    Close out all files related to Homeowner
Assistance and Small Rental programs    June 2009    Final program activity and
financial reports    June 2009    All other documentation and certifications
required by the contract and terms of federal funding    June 2009 Task 3. Audit
  

2(a)12

2(a)14

   Responses to audit related requests for both Homeownership and Small Rental
Programs    Ongoing    Annual A-133 audit report    March 31, 2007

 

Page 17 of 23



--------------------------------------------------------------------------------

Exhibit B-1

Deliverables and Expected Completion Date

 

SOS Task(s)

  

Deliverable

  

Due Date

Task 4. Privacy   

2(a)12

2(a)14

   Develop and implement Privacy policy for both Homeownership and Small Rental
Programs    November 15, 2006 Task 5. Property and Purchasing   

2(a)12.

2(a)14

   Submit Property report    Quarterly Task 6. Ombudsman/Ethics   

2(a)12

2(a)14

   Develop Ombudsman procedures and policy    November 15, 2006 Task 7.
Compliance   

2(a)12

2(a)14

   Maintain and update Compliance Plan for both Homeownership and Small Rental
programs    Annually Task 8. Training   

2(a)1

2(a)2

2(b)2

1.9

1.10

1.11

   Summary of training performed and analysis of training need for OCD approval
for both Homeownership and Small Rental programs    November 15, 2006, Quarterly
thereafter   

Homeowner Construction Representative Training: Agendas, locations, evaluation
summaries, listing of attendees

 

Building and Design Professionals Training: Agendas, locations, evaluation
summaries, listing of attendees

   Agendas and locations ten days prior to each training    Financial
Institutions Training: Agendas, locations, evaluation summaries, listing of
attendees       Evaluation summaries and list of attendees    Within 30 days
after delivery of each training session

 

Page 18 of 23



--------------------------------------------------------------------------------

Exhibit B-1

Deliverables and Expected Completion Date

 

11. Management/Program Management Office/QAQC/Performance Measurement

 

SOS Task(s)

  

Deliverable

  

Due Date

Task 1. Management   

2(a)12.

2(a)14.

  

For both Homeownership and Small Rental (when it is operational) direct
performance of the program.

 

Assess and report on performance of program.

   Weekly and monthly    Prepare performance reports including the weekly
Pipeline Report, the weekly Metrics report, and other monthly activity reports.
   Weekly and monthly    Financial Dashboard    Biweekly    Cash Flow Projection
   Biweekly Task 2. Best Practices   

2(a)12

2(a)14

   Prepare change management* requests for OCD review and decision for both
Homeownership and Small Rental Comprehensive policy and procedure manual for all
activities.   

Periodic

November 15, 2006

 

____________

*  Change Management process is to be designed to be web based

Task 3. QA/QC, Compliance, and Performance Management   

2(a)10

2(a)12

2(a)14

  

Assess performance of quality assurance activities for both Homeownership and
Small Rental through contribution to the weekly Metrics Report. Specific
information to report will include:

 

•      Progress made, problems and issues encountered and corrective actions
taken

   Weekly   

•      Survey results from each program

     

•      Operational and programmatic metrics

     

•      Other reporting as deemed necessary by OCD

      Define ICF targets to assure deadlines for performance will be meet   
December 1, 2006    Survey and report on those not served and those who did not
get served well to identify problem areas    Quarterly beginning December 1,
2006

 

Page 19 of 23



--------------------------------------------------------------------------------

Exhibit B-1

Deliverables and Expected Completion Date

 

SOS Task(s)

  

Deliverable

   Due Date    Report on performance measurement and reporting on CDBG
compliance    Monthly

 

Page 20 of 23



--------------------------------------------------------------------------------

Exhibit B-1

Deliverables and Expected Completion Date

 

F12. Policy/Other

 

SOS Task(s)

  

Deliverable

   Due Date Task 1. Policy and Program Updates   

1.15

2(a)12

2(a)14

  

For both Homeownership and the Rental Programs including Small Rental,
Piggyback, and the Homeless initiative, assess performance of policy and related
activities through contribution to the weekly Metrics Report. Specific
information to report will include:

 

•      Progress made, problems and issues encountered and corrective actions
taken

 

•      Specific reporting metrics to be developed

 

•      Other reporting as deemed necessary by OCD

 

•      Separate reports are required for each program area

   Weekly

 

 

 

 

 

 

November 30,
2006

  

Complete monitoring plans for all CDBG program requirements for the following
programs:

 

•      Homeowner Program

 

•      Small Rental Assistance Program

 

•      Housing Development Program

 

•      Hazard Mitigation Grant Program

 

•      Non- Profit Homeowner Assistance

 

•      Addendums, if any, to the monitoring plans of the Louisiana Housing
Finance Agency for the Piggyback LIHTC Program

 

•      Individual mitigation measures (Part of the Homeowner Program)

   Task 2. Piggyback Program Design and Policy   

1.15

2(a)12

2(a)14

  

Written analyses of all Piggyback projects requesting CDBG funding:

 

•      2006 applications

 

•      2007 applications (if OCD offers a second round)

   November 3, 2006
3 weeks after
application due
date    15-20 legal templates (OCD counsel will need to fine tune deal by deal)
   February 28, 2007    Compliance monitoring checklists ,, implementation plan,
procedures and staffing options (for ensuring compliance will all program
requirements such as Davis Bacon, environmental compliance, supportive services
etc. )    March 30, 2007

 

Page 21 of 23



--------------------------------------------------------------------------------

Exhibit B-1

Deliverables and Expected Completion Date

 

SOS

Task(s)

  

Deliverable

  

Due Date

   Asset Management procedures, implementation plan, and staffing options   
April 30, 2007    PBRA:    May 31, 2007   

•      Prepare RFP including SOW

   3 weeks after submissions   

•      Review of responses

      Written guidance, spreadsheets and other analysis – TBD if/as issues arise
post-award , including guidance on establishing new program options such as a
Piggyback program designed to complement the 4% tax credit.    TBD as tasked by
OCD Task 3. Develop “Homeless” Program   

1.15

2(a)12

2(a)14

   Final Homeless Plan with description and budgets for four homeless
initiatives    2 weeks after final program decisions    Final Notice of Funding
Availability (NOFA) documents– may include multiple NOFAs    4 weeks after final
program decisions   

•      Pre-bid Workshop(s)

   2 weeks after NOFA is issued   

•      Q&A Response

   2 weeks after pre-bid Workshop   

•      Review of proposals completed

   3 weeks after bid closes    Monthly Status Reports on Sponsor TA   

Monthly,

November, 2006 –

December 2006

   Program policies, procedures, and guidance document    Nov. 30, 2006    PSH
Workshop    Nov. 30, 2006    Guidance on Referral systems    Dec. 31, 2006   
Monthly Status Reports on Technical Assistance to Project Sponsors    Monthly,
January 2007 – June, 2007    Monitoring and Compliance Workshop    Dec. 15, 2006
   Monitoring Plan    Nov. 30, 2006

 

Page 22 of 23



--------------------------------------------------------------------------------

Exhibit B-1

Deliverables and Expected Completion Date

 

SOS Task(s)

  

Deliverable

   Due Date Task 4. Rebuilding Registry    1.8    Updates of registry   
As Needed Task 5. Legal Services   

1.15

2(a)12.

2(a)14.

   Legal review and recommendations to OCD    As Requested
by OCD

 

Page 23 of 23



--------------------------------------------------------------------------------

EXHIBIT D-1 – Labor Categories and Rates

On Site Rates

 

Labor Category

   Rate ($/hr)*

Administrative Assistant 1

   $ 20.00

Administrative Assistant 2

   $ 35.00

Administrative Assistant 3

   $ 60.00

Analyst 1

   $ 35.00

Analyst 2

   $ 50.00

Analyst 3

   $ 60.00

Analyst 4

   $ 80.00

Application Analyst 1

   $ 70.00

Application Analyst 2

   $ 80.00

Billing AR Specialist

   $ 50.00

Budget and Financial Manager

   $ 100.00

Budget/Finance Specialist 1

   $ 50.00

Budget/Finance Specialist 2

   $ 60.00

Chief Program Executive

   $ 300.00

Communications Graphic Artist

   $ 50.00

Director 1

   $ 90.00

Director 2

   $ 110.00

Director 3

   $ 150.00

Facilities and Office Manager

   $ 90.00

Human Resource Manager 1

   $ 80.00

Human Resource Manager 2

   $ 100.00

Human Resource Professional 1

   $ 50.00

Human Resource Professional 2

   $ 75.00

Marketing Specialist 1

   $ 50.00

Marketing Specialist 2

   $ 65.00

Marketing Specialist 3

   $ 80.00

Program Manager 1

   $ 150.00

Program Manager 2

   $ 175.00

Program Manager 3

   $ 245.00

Program Manager 4

   $ 265.00

Program Manager 5

   $ 285.00

Project Administrator 1

   $ 75.00

Project Administrator 2

   $ 85.00

Public Relations 1

   $ 60.00

Subcontract Specialist 2

   $ 85.00

Supervisor 1

   $ 75.00

Supervisor 2

   $ 90.00

Supervisor 3

   $ 105.00

Supervisor 4

   $ 120.00

Systems Integrator

   $ 100.00

Tester 1

   $ 75.00

Tester 2

   $ 100.00

Security Guard (unarmed)

   $ 39.00

Security Guard (armed)

   $ 54.00 Off Site Rates

Labor Category

   Rate ($/hr)* KPMG   

Executive Consultant/Proj Dir/Prin

   $ 295.00

Senior Consultant/Technical Expert

   $ 295.00

Staff

   $ 275.00

Jones Walker

  

Senior Partner

   $ 375.00

Partner

   $ 320.00

Special Counsel

   $ 350.00

Senior Associate

   $ 260.00

Associate

   $ 225.00

Paralegal

   $ 150.00 ICF and other subcontractors   

Executive Consultant

   $ 295.00

Project Director

   $ 247.00

Senior Consultant

   $ 200.00

Technical Expert

   $ 175.00

Consultant

   $ 129.00

Junior Consultant

   $ 100.00

Research Assistant

   $ 75.00



--------------------------------------------------------------------------------

Exhibit B-1

Deliverables and Expected Completion Date

Exhibit E-1

 

Real Estate Items

   Unit Price   

Comments/Notes

RES Parcel Data – Data obtained from 17 Louisiana Parish Tax Assessors cleaned
and normalized and providing determination points for the existence of 2005
Homestead Exemptions on Road Home applicants’ properties.    $ 0.35    FDS Flood
Data – Flood Zone determination data augmented with Base Flood Elevation (BFE).
Advisory Base Flood Elevation (ABFE) and geo-coordinate data on the properties
of Road Home applicants.    $ 8.00    RES AVM – Pre-storm valuations on Road
Home applicant properties creating using the RES Automated Valuation Model
product known as PassProspector.    $ 12.00    RW Broker Price Opinion –
Pre-storm valuations provided by licensed REALTORS/Brokers on Road Home
applicant properties using the Broker Price Opinion product. This is used if the
AVM does not yield results due to a lack of sufficient data.    $ 85.00   
CREDCO Appraisal (URAR) – Pre-storm valuations provided in the Uniform
Residential Appraisal Report (URAR) format by licensed Appraisers. This is used
if neither the AVM nor the BPO is successfully completed.    $ 460.00    Grant
Search – A title search of the public parish records in the parish of the Road
Home applicant’s property. This title search has been customized to meet the
requirements of The Road Home Grant transactions.*    $ 196.00    To issue a
title insurance policy for a disbursement to homeowners who decides to stay in
their homes (repair/rebuld). First American conducts a basic title search to
establish property ownership and identify certain liens (e.g. IRS property
taxes). The “Grant Search” fee covers this work. Grant Exam – An opinion of
title rendered by a Louisiana attorney based on the Grant title search.    $
58.00    Grant Policy – As approved by the Louisiana Department of Insurance,
the First American Title Insurance Company of Louisiana product designed for The
Road Home program insuring the State in Grant transactions.    $ 150.00    * The
price of Title Insurance is regulated by the Louisiana Insurance Rating
Commission. The filed rate is $150.00 per policy. The actual costs incurred will
be charged to the State without additional G&A or fee. Level 1 Clear Title – The
clearance of title problems that can legally be performed by First American to
allow the closing of a Road Home transaction.**    $ 86.00    ** The “Level 1
Clear Title” fee covers additional work that First American performs in order to
“cure” minor problems with clearing a title to the point where First American
can issue a title insurance policy. Contractor must coordinate with State’s
other vendors (i.e. Non-profits) for most economical and efficient assignment of
curative work. Sale/Rental Search – A second, more comprehensive title search
required on Road Home Sale transactions or in commercial, rental transactions.
   $ 305.00    To issue a title insurance policy for a disbursement to
homeowners who decide to sell their property to the state, First American
conducts a more involved title search to establish property ownership and
identify all liens and encumbrances (e.g., contractor liens, easements). The
“Sale/Rental Search” fee covers this more involved work.



--------------------------------------------------------------------------------

Exhibit B-1

Deliverables and Expected Completion Date

 

Sale/Rental Exam – The opinion of title rendered on the Sale title search.    $
144.00      Sale/Rental Policy – An Owners Title Insurance Policy insuring the
State based on the purchase price of any acquired Road Home applicant properties
   $ 616.50      * The price of Title Insurance is regulated by the Louisiana
Insurance Rating Commission. The actual price depends upon the value of the
policy. The quoted price represents the maximum allowed. The actual costs
incurred will be charged to the State without additional G&A or fee. Level II
Clear Title – The clearance of title problems that require the legal services of
an attorney.***    $ 575.00      *** Contractor must coordinate with State’s
other vendors (i.e. Non-profit legal service providers) for most economical and
efficient assignment of curative work. Closing – The signing event wherein the
Road Home funds recipient completes the documentation required for their
transaction.    $ 282.00      RES Parcel Data for three more yrs – Data for the
same 17 parishes provided above allowing program compliance monitoring for the
next three years based on the existence of 2006, 2007 and 2008 Homestead
Exemptions on Road Home applicants’ properties.    $ 1.15      Banking Fees –
Lender arrangements for Road Home recipients without a pre existing lender    $
275.00     

 

Type of Evaluation

   Unit Price

Evaluations on total loss homes

   $ 350

Evaluations on partially damaged units and work in progress homes

   $ 550

Evaluations on completed homes

   $ 550

Quality Control Evaluation

   $ 550

Appeal Evaluations

   $ 625